823 F.2d 549Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Herman Dwain YOUNG, Petitioner.
No. 87-8018
United States Court of Appeals, Fourth Circuit.
Submitted May 26, 1987.Decided June 30, 1987.

Herman Dwain Young, petitioner pro se.
Before WIDENER, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Herman Young petitions this Court for issuance of a writ of mandamus.  He wants this Court to investigate alleged misconduct on the part of the Commonwealth Attorney who prosecuted him on criminal charges in 1982, and to declare his 1982 conviction invalid on account of prosecutorial misconduct.  This Court's mandamus authority enables it to issue writs necessary in aid of its jurisdiction; it does not provide a means for pursuing a disciplinary complaint or a challenge to the validity of a criminal conviction.  Should he wish to challenge his conviction, Young may bring a habeas corpus action in state court and, upon exhaustion of state remedies, may seek similar relief in federal district court.


2
Finding no basis for the exercise of mandamus jurisdiction, we grant in forma pauperis status, deny Young's request for relief, and dismiss this action.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.